                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR17-0269-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    BRANDON BRANDRETH-GIBBS,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s unopposed motion to continue
18   trial and the pretrial motions deadline (Dkt. No. 91). Having thoroughly considered the motion
19   and the relevant record, the Court FINDS that:
20          (a) taking into account the exercise of due diligence, a failure to grant a continuance in
21   this case would deny counsel for the Government and Defendant the reasonable time necessary
22   for effective preparation due to the complexity and sensitivity of this case, as set forth in 18
23   U.S.C. § 3161(h)(7)(B)(iv);
24          (b) a failure to grant such a continuance in this proceeding would likely result in a
25   miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
26          (c) the additional time requested is a reasonable period of delay, as the case is sufficiently


     MINUTE ORDER
     CR17-0269-JCC
     PAGE - 1
 1   complex that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial

 2   itself within the current trial schedule, especially given the pending deferred prosecution

 3   agreement;

 4           (d) the ends of justice will best be served by a continuance, and the ends of justice

 5   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 6   U.S.C. § 3161(h)(7)(A); and

 7           (e) the additional time requested between the current trial date of November 7, 2019, and

 8   the new trial date is necessary to provide counsel for the Government and Defendant the
 9   reasonable time necessary to prepare for trial, considering all of the facts set forth above.
10           Therefore, the Court GRANTS the Government’s motion to continue trial and the pretrial
11   motions deadline (Dkt. No. 91). Trial in the above captioned matter is CONTINUED from
12   November 7, 2019 to January 21, 2020 at 9:30 a.m. The Court FINDS that the period of delay
13   from the date of this order to the new trial date is excludable time pursuant to 18 U.S.C. §§
14   3161(h)(7)(A) and (h)(7)(B)(iv). Any pretrial motions shall be filed no later than January 8,
15   2020.
16           DATED this 18th day of October 2019.
17                                                           William M. McCool
                                                             Clerk of Court
18
                                                             s/Tomas Hernandez
19
                                                             Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     CR17-0269-JCC
     PAGE - 2
